TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00226-CV




                                     In re Author Manning




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a document, which we treat as a petition for writ of mandamus

based on the substance of his filing, complaining of the trial court’s failure to rule on his pro se

motion filed within the last month. See Tex. R. App. P. 52.8(a); see also Surgitek, Bristol-Myers

Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (considering the substance of pleading rather

than form or caption to determine its nature). Although mandamus relief is generally available

when the trial court has failed to rule on a properly filed motion within a reasonable length of

time, a delay of less than one month is not unreasonable. See In re Whitfield, No. 03-18-00564-CV,

2018 WL 4140735, at *1 (Tex. App.—Austin Aug. 29, 2018, orig. proceeding). Accordingly,

we deny the petition for writ of mandamus.

                                              __________________________________________
                                              Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: April 29, 2022